Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Claims 15-19 cancelled since it was a non-elected invention without traverse.


Allowable Subject Matter
Claims 1-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
	The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “an apparatus main body configured to perform a predetermined 5treatment on the substrate; a casing configured to house a predetermined component therein and to be attachable to and detachable from an upper part of the apparatus main body; a casing side connection part provided at the casing and connected to 10the predetermined component; a main body side connection part provided at the upper part of the apparatus main body and configured to be fitted into the casing side connection part; a guide part provided at the upper part of the apparatus main body and 15configured to move the casing in one direction; and a connection assisting mechanism configured to fit the casing side 
	Claims 2-14 are also allowed as being directly or indirectly dependent of the allowed independent base claim.
	With regards to claim 1, the closest prior art were Sanji (Pub No. US 2020/0029480), Presley (Pub No. US 20090178751), Flitsch (Pub No. US 2007/0055404), and Otaguro (Pub No. US 2005/0158152) and teaches everything of claim 1 except for “an apparatus main body configured to perform a predetermined 5treatment on the substrate; a casing configured to house a predetermined component therein and to be attachable to and detachable from an upper part of the apparatus main body; a casing side connection part provided at the casing and connected to 10the predetermined component; a main body side connection part provided at the upper part of the apparatus main body and configured to be fitted into the casing side connection part; a guide part provided at the upper part of the apparatus main body and 15configured to move the casing in one direction; and a connection assisting mechanism configured to fit the casing side connection part into the main body side connection part while moving the casing in the one direction” as recited in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML